Case 3:17-cv-01296-NJR Document 188 Filed 08/04/20 Page 1 of 4 Page ID #954




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    CHARLES E. THORNTON,
    #Y19115,

                             Plaintiff,

    v.                                                    Case No. 17-cv-01296-NJR

    JACQUELINE LASHBROOK, et al.,

                             Defendants.

                                MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court on the motion for leave to file supplemental

complaint (Doc. 171), the motion directing the court to file supplemental complaint

(Doc. 187), the motion for reconsideration (Doc. 183), and the motion for status (Doc. 182)

filed by Plaintiff Charles Thornton.

          Thornton has filed a motion for leave to file a supplemental complaint stating that

since filing the complaint, he has “determined that Rebecca Naugle and Jacqueline

Lashbrook should be included” as defendants. (Doc. 171, p. 1). The proposed

supplemental complaint adds allegations that Rebecca Naugle and Warden Frank

Lawrence denied his requests to receive a book titled “Current Medical Diagnosis and

Treatment 2016” and an issue of the Phat Puffs magazine around the end of April or

beginning of May 2019. The proposed supplemental complaint also names Jacqueline

Lashbrook as a defendant in her individual capacity1 and modifies the claims for relief.


1
    Jacqueline Lashbrook, the warden at Menard, is currently a defendant in this action in her official capacity

                                                 Page 1 of 4
Case 3:17-cv-01296-NJR Document 188 Filed 08/04/20 Page 2 of 4 Page ID #955




        Because Thornton has filed his motion after the deadline to add parties and claims

established in the scheduling order, he must first show good cause under Federal Rule of

Civil Procedure 16(b)(4) to modify the scheduling order before the Court considers

whether justice requires leave to supplement. See Trustmark Ins. Co. v. General & Cologne

Life Re of America, 424 F.3d 542, 553 (7th Cir. 2005). When determining good cause “the

primary consideration for district courts is the diligence of the party seeking

amendment.” Alioto v. Town of Lisbon, 651 F. 3d 715, 720 (7th Cir. 2011).

        Here, Thornton has requested to supplement the complaint over a year following

the deadline to amend set by the Court. (See Doc. 39, p. 3). The Court previously advised

Thornton that the deadline set in the scheduling order for amending the complaint to add

new defendants or new claims was January 18, 2019, and that good cause must be shown

in order to amend the scheduling order. (Doc. 39; Doc. 119, p. 3-4). While the allegations

against Naugle and Lawrence occurred after the deadline, Thornton waited a year since

the alleged incidences to file the current motion. Other than stating he has now

determined that Rebecca Naugle, Jacqueline Lashbrook, and Frank Lawrence should be

individually liable for constitutional violations and included in this lawsuit, Thornton

has failed to explain why he has not attempted to file his motion sooner or ask for an

extension of time. Accordingly, the Court finds that Thornton did not act with diligence

in attempting to adhere to the deadline set in the scheduling order and does not find good

cause for allowing Thornton to supplement the third amended complaint. Thus, the




only for the purpose of implementing any injunctive relief that may be ordered. (Docs. 10, 50).

                                              Page 2 of 4
Case 3:17-cv-01296-NJR Document 188 Filed 08/04/20 Page 3 of 4 Page ID #956




motion for leave to file supplement complaint (Doc. 171) and the motion requesting the

Court to instantly file the proposed supplemental complaint (Doc. 187) 2 are DENIED.

        Thornton also asks the Court to reconsider its order denying his request to arrange

depositions on his behalf. (Doc. 183). He argues that because he is representing himself,

he should be allowed reimbursement of expenses from the District Court Fund, as is

allowed to pro bono counsel under Local Rule 83.13. See SDIL-LR 83.1. The District Court

Fund is limited, however, and provides reimbursement for the expenses incurred by an

attorney representing an indigent plaintiff for free. Thornton is representing himself, and

there “is no government fund from which a pro se litigant may recover [his] litigation

expenses.” Wagner v. Rush-Presbyterian-St. Luke’s Med. Ctr., No. 84 C 9060, 1986 WL 12605,

at *1 (N.D. Ill. Oct. 31, 1986). See also See Stewart v. Walker, No. 05-1210, 2007 WL 3348359,

at * 2 (C.D. Ill. Nov. 5, 2007) (quoting Smith v. Campagna, No. 94 C 7628, 1996 WL 364770,

at * 1 (N.D. Ill. June 26, 1996) (“court has no authority to finance or pay for a party’s

discovery expenses even though the party has been granted leave to proceed in forma

pauperis under 28 U.S.C. Sec.1915(a).”).

        Thus, having found no error of law or fact, and no compelling reason to reconsider

its prior order, the motion for reconsideration (Doc. 183) is DENIED. See United States v.

Harris, 531 F.3d 507, 513 (7th Cir. 2008) (district courts may reconsider previous rulings

in the same ligation “if there is a compelling reason”) (citations omitted); Rothwell Cotton



2
  “The decision to grant or deny a motion to file an amended pleading is a matter purely within the sound
discretion of the district court[,]” and thus, the motion is not automatically granted and the proposed
supplement filed solely because Defendants failed to file a response. Aldridge v. Forest River, Inc., 635 F.3d
870, 875 (7th Cir. 2011) (quoting Brunt v. Serv. Emp. Int’l Union, 284 F.3d 715, 720 (7th Cir. 2002)).

                                               Page 3 of 4
Case 3:17-cv-01296-NJR Document 188 Filed 08/04/20 Page 4 of 4 Page ID #957




Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987).

       Finally, the Court GRANTS the motion for status (Doc. 182). Currently, discovery

is still being conducted and must be completed by October 9, 2020. (See Doc. 160, p. 2).

The Clerk of Court is DIRECTED to send Thornton a copy of the docket sheet in this

matter.

       IT IS SO ORDERED.

       DATED: August 4, 2020

                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 4 of 4
